Citation Nr: 0715477	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-43 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1966 to 
January 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for PTSD.

In November 2006, the veteran submitted additional evidence 
in support of his claim and waived initial RO review.  The 
Board has considered this material in its decision.


FINDINGS OF FACT

There is an approximate balance of evidence on the question 
of whether the veteran has PTSD due to his Vietnam 
experiences.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria to establish service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, a discussion of VA's duties to notify and assist is not 
required.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006).  

The evidence in this case establishes the veteran's presence 
at Ton Son Nhut Air Base in Vietnam when it came under attack 
in 1968.  The veteran has also established his proximity to 
the death/severe injury of a fellow service man who 
apparently walked into a spinning propeller of a cargo 
aircraft at that Air Force Base.  As such, this case does not 
turn on whether an in-service stressor occurred.  Rather, the 
question is whether the veteran suffers from PTSD, due to his 
military experiences.  

The medical records reflect the veteran has a long history of 
paranoid schizophrenia.  In 2001, he raised the issue that he 
also has PTSD.  In connection with that claim, he underwent 
an examination for VA purposes in July 2003.  That examiner 
concluded the veteran had both paranoid schizophrenia, and 
PTSD.  In this regard, while she noted claims the veteran saw 
a person getting killed by a bomb and saw another executed, 
she did not elaborate on what specific symptoms and/or 
medical history existed that led her to diagnose PTSD.  

Thereafter, the veteran submitted a "Posttraumatic Stress 
Diagnostic Scale Profile Report" prepared by a private 
psychologist in September 2003.  This document reflected a 
diagnosis of PSTD, and set out various symptoms and behaviors 
considered in that diagnosis.  It noted as well the veteran's 
experience in a war zone, although the exact nature of those 
experiences were not described.  

Following this, the veteran was examined again for VA 
purposes in September 2004.  This examining psychologist 
concluded the veteran had paranoid type schizophrenia, and 
that the veteran, "does not appear to meet the criteria for 
a diagnosis of PTSD.  Any symptoms that appear to be PTSD 
related can very well be explained as in fact related to his 
schizophrenia."  The specific symptoms that might be PTSD 
related, and how they would more likely be due to 
schizophrenia was not described.  

On this record, it would appear there are deficiencies in 
each of the medical reports addressing the presence or 
absence of PTSD.  Nevertheless, at least two medical 
professionals, one of whom is a VA physician, concluded the 
veteran had PTSD due to his military experience.  Therefore, 
while in this case, the symptoms productive of impairment may 
be a result of paranoid schizophrenia, the evidence is at 
least in equipoise as to whether the veteran has PTSD due to 
his military service.  Resolving that question in the 
veteran's favor, a basis upon which to grant service 
connection has been presented.  


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


